          Case 1:19-cr-00836-VSB Document 12
                                          11 Filed 05/27/20 Page 1 of 1




                                             May 27, 2020

VIA ECF
Honorable Vernon S. Broderick                                                  5/27/2020
United States District Judge                    In light of the circumstances surrounding COVID-19, the status
Southern District of New York                   conference scheduled for May 29, 2020 is hereby adjourned to July 31,
United States Courthouse                        2020 at 10:30 a.m. The adjournment is necessary to permit counsel
40 Centre Street                                sufficient time to review discovery, and continue to discuss a possible
New York, NY 10007                              pretrial disposition of this matter. The Court finds that the ends of justice
                                                served by granting a continuance outweigh the best interests of the public
                                                and the defendant in a speedy trial. Accordingly, it is further ordered that
Re:    United States v. David Hattersley        the time between May 29, 2020 and July 31, 2020 is hereby excluded
       19 Cr. 836 (VSB)                         under the Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the interest of
                                                justice.

Dear Judge Broderick,

       We write to provide a status update to the Court by letter and to request that the Court
adjourn the conference currently scheduled for Friday, May 29, 2019, for approximately sixty
days. The Government, by Assistant United States Attorney Samuel Rothschild, consents to this
application.

         The defense is still in the process of reviewing discovery. As the Court knows, we are
still unable to have legal visits with Mr. Hattersley, who is currently incarcerated at MDC
Brooklyn. We are doing our best to work on his case remotely, but the challenges during this
pandemic have slowed down the process considerably. The requested adjournment will allow us
to continue that process and to discuss possible dispositions of this case with the government. It
will also allow both parties to coordinate with the prosecution and defense attorneys from Mr.
Hattersley’s other open federal case, which is pending in the District of Massachusetts.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Hattersley
212-417-8729



cc:    Samuel Rothschild, Daniel Nessim
       United States Attorney’s Office
